Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 11/29/2021.
As per instant Amendment, claims 1, 3-4, 7, 9-10, 13 and 15-16 have been amended and claims 5, 11 and 17 have been cancelled. 
Claims 1-4, 6-10, 12-16 and 18 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Brett A. Krueger (Reg. No. 54,243) on December 14th, 2021.  During the telephone conference, Mr. Krueger has agreed and authorized the Examiner to amend claims 1, 3, 7, 9, 13 and 15. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 3, 7, 9, 13 and 15 as following:
1. (Currently Amended) A method of managing access to computing services such that the computing services can be bounced back to a previous configuration of computing services, the method comprising:
receiving, by an access manager, a request to modify a configuration of a computing service to a new configuration, the request including new value information representing the new configuration;
determining, by the access manager, that the request is a new request by:
determining whether a service module identification (ID) in the request is a known service module ID; 
when the service module ID in the request is a known service module ID, generating a new configuration ID for the new request; and
when the service module ID in the request is not a known service module ID, returning an error
when the request is the new request, updating, by the access manager, the configuration of the computing service by:
storing a previous configuration of the computing service;
causing to be updated, based on the new value information representing the new configuration, the configuration of the computing service from the previous configuration to the new configuration; and
starting, by the access manager, a service request timer corresponding to the computing service;

processing, by the access manager, the subsequent request, wherein processing the subsequent request comprises one of:
when the subsequent request is a reconnect request, deleting the stored previous configuration of the computing service; or
when the subsequent request is not a reconnect request or a new request:
returning an error when the service request timer corresponding to the computing service has not expired; or
setting the configuration of the computing service to the previous configuration of the computing service when the service request timer corresponding to the computing service has expired, thereby allowing the computing service to bounce back to the previous configuration of computing service.
3.  (Currently Amended) The method of claim 1, wherein updating the configuration of the computing service further comprises:

setting, by the access manager, an entry ID of the request to the new configuration ID; and
setting, by the access manager, previous value information of the request to a current configuration ID of the current configuration,
wherein causing to be updated, by the access manager, the previous configuration of the computing service comprises: 

returning the request to a sender of the request.
7. (Currently Amended) A system for of managing access to computing services such that the computing services can be bounced back to a previous configuration of computing services, the system comprising:
a content addressable store comprising a memory containing instructions for execution by a processor, the processor configured to:
receive a request to modify a configuration of a computing service to a new configuration, the request including new value information representing the new configuration;
determine that the request is a new request by:
determining whether a service module identification (ID) in the request is a known service module ID; 
when the service module ID in the request is a known service module ID, generating a new configuration ID for the new request; and
when the service module ID in the request is not a known service module ID, returning an error
when the request is the new request, update the configuration of the computing service, the update further comprising the processor further configured to:
store a previous configuration of the computing service;

start a service request timer corresponding to the computing service;
receive a subsequent request related to the configuration of the computing service; and
process the subsequent request, wherein process the subsequent request further comprises the processor further configured to one of:
when the subsequent request is a reconnect request, delete the stored previous configuration of the computing service; or 
when the subsequent request is not a reconnect request or a new request: 
return an error when the service request timer corresponding to the computing service has not expired; or
set the configuration of the computing service to the previous configuration of the computing service when the service request timer corresponding to the computing service has expired, thereby allowing the computing service to bounce back to the previous configuration of computing service.
9. (Currently Amended) The system of claim 7, wherein update the configuration of the computing service further comprises the processor further configured to:

set an entry ID of the request to the new configuration ID; and
set previous value information of the request to a current configuration ID of the current configuration,
cause to be updated the previous configuration of the computing service further comprises the processor further configured to:
store information representing the request including information representing the entry ID of the request, the previous value information of the request, and the new value information of the request; and
return the request to a sender of the request.
13. (Currently Amended) A non-transitory computer readable medium having executable instructions operable to cause an apparatus to:
receive a request to modify a configuration of a computing service to a new configuration, the request including new value information representing the new configuration;
determine that the request is a new request by:
determining whether a service module identification (ID) in the request is a known service module ID; 
when the service module ID in the request is a known service module ID, generating a new configuration ID for the new request; and
when the service module ID in the request is not a known service module ID, returning an error
when the request is the new request, update the configuration of the computing service, the update further comprising the apparatus further configured to:
store a previous configuration of the computing service,

start a service request timer corresponding to the computing service;
receive a subsequent request related to the configuration of the computing service; and
process the subsequent request, wherein process the subsequent request further comprises one of:
when the subsequent request is a reconnect request, delete the stored previous configuration of the computing service; or
when the subsequent request is not a reconnect request or a new request:
return an error when the service request timer corresponding to the computing service has not expired, or
set the configuration of the computing service to the previous configuration of the computing service when the service request timer corresponding to the computing service has expired, thereby allowing the computing service to bounce back to the previous configuration of computing service.
15. (Currently Amended) The non-transitory computer readable medium of claim 13, wherein update the configuration of the computing service further comprises:

set an entry ID of the request to the new configuration ID; and
set previous value information of the request to a current configuration ID of the current configuration,
cause to be updated the previous configuration of the computing service further comprises: 
store information representing the request including information representing the entry ID of the request, the previous value information of the request, and the new value information of the request; and
return the request to a sender of the request.
Response to Arguments
The objection to the abstract is withdrawn as the abstract has been amended (amendments to the Specification). 
 The previous rejection of claims 1-2, 6-8, 12-14 and 18 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
Claims 1-4, 6-10, 12-16 and 18 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4, 6-10, 12-16 and 18, the closest prior arts, over Haque (US 2020/0050517), in view of Caldwell (US 2015/0215152), in view of Knebel (US 2004/0093399), in view of Cudak (US 2015/0358206) and further in view of Voltz (US 2013/0219481), alone or in combination fails to anticipate or render obvious the claim invention.  
See the abstract and par. 0024, 0037-0039 of Haque.
Caldwell (prior art of record) discloses measures for providing timer services in a network including a cluster of nodes responsible for providing timer services to clients; the work process could be carried out for example in response to receipt of a request from a client to provide a timer service - See the abstract and par. 0003 and 0005 of Caldwell.
Knebel (prior art) discloses a method for re-configuring a network element of a transmission network to restore traffic after occurrence of a failure is proposed. Each configuration request is divided into two phases: During fetch-ahead, only configuration steps essential for fast implementation of a new cross-connection are performed and security related configuration steps skipped thereby providing reduced security against process restarts. During consolidation, those previously skipped security related configuration steps are then executed and the changes made persistent- See the Abstract of Knebel.
Cudak (prior art) discloses a methods, apparatuses, and products for configuring a computing system to delay a system update, the including: receiving, by an update See par. 0005 of Cudak.
Voltz (prior art) discloses configuration settings, a key parameter included under the private configuration settings is the Session ID, which is established through an Open Command and cleared with a Close Command. Every time a new session is initiated with the CTI Module the Interface Gateway Component creates a random Session ID, which must be included with all subsequent commands presented to the module during the given session and when a session is closed the Session ID in the private configuration settings is cleared - See par. 0071 of Voltz.
However, none of Haque, Caldwell, Knebel, Cudak and Voltz teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7 and 13. For example, none of the cited prior art teaches or suggest the steps of, determining, by the access manager, that the request is a new request by: determining whether a service module identification (ID) in the request is a known service module ID; when the service module ID in the request is a known service module ID, generating a new configuration ID for the new request; and when the service module ID in the request is not a known service module ID, returning an error; updating the configuration of the computing service when the request is the new request; causing to be updated, based on the new value information representing the new configuration and setting the configuration of the computing service to the previous configuration of the computing service when the service request timer started by the access manager corresponding to the computing service has expired. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-4, 6, 8-10, 12, 14-16 and 18 are directly or indirectly dependent upon claims 1, 7 and 13, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495